DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	2.	Claims 1-21 are pending in the application.
John teaches:
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns et al, US20200183840 (hereinafter Johns).

Claim 20, a non-transitory computer storage medium storing instructions ([0214] storage medium storing instructions) which, when executed on a computing device ([0214], computer, apparatus), cause the computing device to perform a method, the method comprising: 
accessing an amount of memory from a remote device through a wired or wireless network (e.g., fig. 3, RM-EM$ 355; remote unit, network 385; [0089] the "Remote-memory" cache (RM_EM$) 355 is used for data located in remote memories attached to a remote node);
allocating a virtual memory address region to address a portion of the amount of memory loaned by the remote device to the computing device (fig. 4, global virtual address space 412; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory);   
generating a virtual to physical memory map that identifies a mapping between the virtual memory address region and a physical memory address region corresponding to a physical memory region in the local memory (e.g., fig. 24, Global virtual address space 2490; [0137] The instructions reference virtual addresses (VA) which is mapped by a page table to local physical addresses to determine if pages hit and the process installs page translation to indicate the new pages residing at the chosen cache pages; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory); 
state of a data granule associated with a shared virtual address mapped to a block of memory utilizing a metadata for the block of memory wherein the state information indicates whether the data granule is stored on a local node and the block of memory is a cache line), each of the cache availability statuses indicating whether content of a corresponding sub- region is available in the physical memory region ([0146]The generation of the interrupt may be performed when the block of memory has valid/not valid; [0133] the block of memory is a cache line that is included in a cache in the local node. The data granule may correspond to the shared virtual address that is selected from a plurality of virtual addresses); and 
processing a request to access memory at a virtual memory address in the virtual memory address region (e.g., [0137] the process receives a Load/Store instruction. The instruction references a virtual address (VA); [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes), by: 
converting the virtual memory address into a physical memory address using the virtual to physical memory map (e.g., [0137] The instruction reference virtual address (VA) which is mapped by a page table to local physical addresses); 
identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address (e.g., fig. 24, CL 511, CL0-C511 of global virtual address space; [0134] The data granule may 
determining, from the memory status map, that the corresponding sub- region lacks local cache availability in the physical memory region (e.g., fig. 20, data valid? 2050; fig. 37, pages, CL in global virtual address space; [0134] The state information may indicate whether a memory corresponding to the data granule is owned by one of the remote nodes; [0159] If the flags indicate an extended memory cache page or mixed page, physical address points to a physical memory page that contains meta-data 3670 and the reference to Process EA 3520 may identify individual cache line (CL) referencing a Physical Address 3770 each of which has corresponding metadata or an indication of the home node where the data is located); 
communicating with the remote device to cache the corresponding sub- region in the physical memory region (fig. 20, fetch data into cache 2060, storing data to the local page 2090; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory; [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes); and 
performing memory access using the physical memory address and according to the request (e.g., fig. 20, steps 2040, 2045, 2055, 2065, 2085; [0137] At step 2040, the process installs page translation to indicate the new page residing at the chosen cache page. At step 2045, the process fetches data and metadata and. At step 2060, the process fetches data into the cache).  

Claim 1. A method implemented in a computing device ([0214], computer, apparatus), the method comprising: 
accessing an amount of memory from a remote device that is connected through a wired or wireless network to the computing device (e.g., fig. 3, RM-EM$ 355; remote unit, network 385; [0089] the "Remote-memory" cache (RM_EM$) 355 is used for data located in remote memories attached to a remote node); 
allocating a virtual memory address region to address a portion of the amount of memory loaned by the remote device to the computing device (fig. 4, global virtual address space 412; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory); 
configuring a physical memory region in the computing device as a cache of the portion of the amount of memory at the remote device ( [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory); 
storing, in the computing device, a virtual to physical memory map that identifies a mapping between the virtual memory address region and a physical memory address region corresponding to the physical memory region (e.g., fig. 24, Global virtual address space 2490; [0137] The instructions reference virtual addresses (VA) which is mapped by a page table to local physical addresses to determine if pages hit and the process installs page translation to indicate the new pages residing at the chosen cache pages; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory); 
storing, in the computing device, a memory status map that identifies cache availability statuses of sub-regions of the virtual memory address region (e.g., fig. 24, Global virtual address space 2490, CL0-CL511; [0146] state of a data granule associated with a shared virtual address mapped to a block of memory utilizing a metadata for the block of memory wherein the state information indicates whether the data granule is stored on a local node and the block of memory is a cache line) , each of the cache availability statuses indicating whether content of a corresponding sub-region is available in the physical memory region ([0146]The generation of the interrupt may be performed when the block of memory has valid/not valid; [0133] the block of memory is a cache line that is included in a cache in the local node. The data granule may correspond to the shared virtual address that is selected from a plurality of virtual addresses); and 
processing a memory access request made using a virtual memory address in the virtual memory address region (e.g., [0137] the process receives a Load/Store instruction. The instruction references a virtual address (VA); [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes), by: 
virtual address (VA) which is mapped by a page table to local physical addresses); 
identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address (e.g., fig. 24, CL 511, CL0-C511 of global virtual address space; [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes); 
determining, from the memory status map, that the corresponding sub- region lacks local cache availability in the physical memory region (e.g., fig. 20, data valid? 2050; fig. 37, pages, CL in global virtual address space; [0134] The state information may indicate whether a memory corresponding to the data granule is owned by one of the remote nodes; [0159] If the flags indicate an extended memory cache page or mixed page, physical address points to a physical memory page that contains meta-data 3670 and the reference to Process EA 3520 may identify individual cache line (CL) referencing a Physical Address 3770 each of which has corresponding metadata or an indication of the home node where the data is located); 
communicating with the remote device to cache the corresponding sub- region in the physical memory region (fig. 20, fetch data into cache 2060, storing data to the local page 2090; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory; [0134] The data granule may correspond to a global virtual address selected from a plurality of 
performing memory access using the physical memory address and according to the memory access request (e.g., fig. 20, steps 2040, 2045, 2055, 2065, 2085; [0137] At step 2040, the process installs page translation to indicate the new page residing at the chosen cache page. At step 2045, the process fetches data and metadata and. At step 2060, the process fetches data into the cache).  

Claim 12, A computing device ([0214], computer, apparatus of fig. 1, fig. 3, node), comprising: 
at least one microprocessor (fig. 3, CPU; [0090] microprocessor); 
local memory coupled to the at least one microprocessor (e.g., fig. 3, memory 350, 355); and 
a communication device (e.g., fig. 4, NIC) configured to communicate with a remote device through a wired or wireless network (e.g., fig. 3; network 385; fig. 4, NIC, network); 
wherein the computing device ([0214], computer, apparatus of fig. 1, fig. 3, node) is configured to: 
borrow an amount of memory from the remote device through the wired or wireless network (e.g., fig. 3, RM-EM$ 355; remote unit, network 385; [0089] the "Remote-memory" cache (RM_EM$) 355 is used for data located in remote memories attached to a remote node); 

generate a virtual to physical memory map that identifies a mapping between the virtual memory address region and a physical memory address region corresponding to a physical memory region in the local memory (e.g., fig. 24, Global virtual address space 2490; [0137] The instructions reference virtual addresses (VA) which is mapped by a page table to local physical addresses to determine if pages hit and the process installs page translation to indicate the new pages residing at the chosen cache pages; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory); 
wherein the computing device ([0214], computer, apparatus of fig. 1, fig. 3, node) is configured to store a memory status map that identifies cache availability statuses of sub-regions of the virtual memory address region (e.g., fig. 24, Global virtual address space 2490, CL0-CL511; [0146] state of a data granule associated with a shared virtual address mapped to a block of memory utilizing a metadata for the block of memory wherein the state information indicates whether the data granule is stored on a local node and the block of memory is a cache line), each of the cache availability statuses indicating whether content of a corresponding sub-region is available in the physical cache line that is included in a cache in the local node. The data granule may correspond to the shared virtual address that is selected from a plurality of virtual addresses); and 
wherein the computing device ([0214], computer, apparatus of fig. 1, fig. 3, node)  is configured to process a memory access request at a virtual memory address in the virtual memory address region (e.g., [0137] the process receives a Load/Store instruction. The instruction references a virtual address (VA); [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes), by: 
converting the virtual memory address into a physical memory address using the virtual to physical memory map (e.g., [0137] The instruction reference virtual address (VA) which is mapped by a page table to local physical addresses); 
identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address (e.g., fig. 24, CL 511, CL0-C511 of global virtual address space; [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes); 
determining, from the memory status map, that the corresponding sub- region lacks local cache availability in the physical memory region (e.g., fig. 20, data valid? 2050; fig. 37, pages, CL in global virtual address space; [0134] The state information may indicate whether a memory corresponding to the data granule is owned by one of the remote nodes; [0159] If the flags indicate an extended memory cache page or mixed page, physical address points to a physical memory page that contains meta-data 3670 and the reference to Process EA 3520 may identify individual cache line (CL) referencing a Physical Address 3770 each of which has corresponding metadata or an indication of the home node where the data is located);
communicating with the remote device to cache the corresponding sub- region in the physical memory region (fig. 20, fetch data into cache 2060, storing data to the local page 2090; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory; [0134] The data granule may correspond to a global virtual address selected from a plurality of global virtual addresses that reference memory distributed across a plurality of nodes); and 
performing memory access using the physical memory address and according to the memory access request (e.g., fig. 20, steps 2040, 2045, 2055, 2065, 2085; [0137] At step 2040, the process installs page translation to indicate the new page residing at the chosen cache page. At step 2045, the process fetches data and metadata and. At step 2060, the process fetches data into the cache). 
 
Claim 2, generating a memory fault in response to a determination that the corresponding sub-region lacks local cache availability in the physical memory region (e.g., [0133] The generation of the interrupt may be performed when the block of memory has a state not valid).  
controller sends an Extended Memory (EM) Cache Miss exception to one of the CPU(s) 310. A selected CPU may utilize an interrupt vector for handling the EM Cache Miss exception to cache the datum; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory).  
claim 4, wherein the memory fault causes a memory management unit of the computing device to communicate with the remote device to cache the corresponding sub-region in the physical memory region (e.g., [0089] When a referenced datum is not available in the RM_EM$, the memory controller sends an Extended Memory (EM) Cache Miss exception to one of the CPU(s) 310. A selected CPU may utilize an interrupt vector for handling the EM Cache Miss exception to cache the datum; [0095] The memory referenced by a global virtual address is a replica of memory on a remote node that is stored in the memory local to the node. This replica is stored in the extended memory caches (RM_EM$ 355) in the local memory). 

 Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al, US20200183840 (hereinafter Johns) in view of Official Notice.
.Claim 21, Johns does not teach wherein the wired or wireless network includes a fifth generation cellular network.  Official Notice is taken that the use of the wired or wireless network includes a fifth generation cellular network is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to use the wired or wireless network includes a fifth generation cellular network because it would allow access to parallel multiple services and provide support to multiple applications at the same time.

 Allowable Subject Matter
8.	Claims 5-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record shows the combination of: loading at least a portion of the virtual to physical memory map into a translation lookaside buffer of a memory management unit, wherein the portion of the virtual to physical memory map loaded in the translation lookaside buffer is sufficient to convert the virtual memory address into a physical memory address using the virtual to physical memory map; wherein the determining, from the memory status map, that the corresponding sub-region lacks local cache availability in the physical memory region is performed during a 

None of the prior art of record shows the combination of tracking a memory usage history of the virtual memory address region based on changes in the memory status map; predicting a usage of a second sub-region of the virtual memory address region that lacks local cache availability in the physical memory region; and communicating with the remote device to cache the second sub-region in the physical memory region, responsive to the predicting of the usage as stated in claim 10.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Chinya et al, US 2011/0072234 A1 shows shared virtual memory between local and remote physical memories;

  10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-5pm an alternated F 9.30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENISE TRAN/           Primary Examiner, Art Unit 2138